

117 HR 5271 IH: To designate the facility of the United States Postal Service located at 2245 Rosa L Parks Boulevard in Nashville, Tennessee, as the “Thelma Harper Post Office Building”.
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5271IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2021Mr. Cooper (for himself, Mrs. Harshbarger, Mr. Burchett, Mr. Fleischmann, Mr. Rose, Mr. Green of Tennessee, Mr. Kustoff, and Mr. Cohen) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 2245 Rosa L Parks Boulevard in Nashville, Tennessee, as the Thelma Harper Post Office Building.1.Thelma Harper Post Office Building(a)DesignationThe facility of the United States Postal Service located at 2245 Rosa L Parks Boulevard in Nashville, Tennessee, shall be known and designated as the Thelma Harper Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Thelma Harper Post Office Building.